                                        Case 18-31332-lkg                 Doc 73      Filed 07/30/19               Page 1 of 3


 Fill in this information to identify your case:

 Debtor 1                  Anthony L. Ellington
                           First Name                       Middle Name              Last Name

 Debtor 2                  Charles A. Payne
 (Spouse if, filing)       First Name                       Middle Name              Last Name

 United States Bankruptcy Court for the:             SOUTHERN DISTRICT OF ILLINOIS

 Case number            18-31332
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral What do you intend to do with the property that    Did you claim the property
                                                              secures a debt?                                    as exempt on Schedule C?



    Creditor's         Americredit Financial/GM Financial                   Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of        2014 Chevy Silverado 1500 2WD                     Reaffirmation Agreement.
    property              54,000 miles                                      Retain the property and [explain]:
    securing debt:



    Creditor's         Cook Sales, Inc.                                     Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of        10 X 20 Portable Shed Garage                      Reaffirmation Agreement.
    property              (encumbered)                                      Retain the property and [explain]:
    securing debt:



    Creditor's         PennyMac Loan Services, LLC                          Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of        303 East 7th Street Alton, IL                     Reaffirmation Agreement.
                          62002 Madison County


Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                    page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                      Case 18-31332-lkg                 Doc 73        Filed 07/30/19              Page 2 of 3


 Debtor 1      Anthony L. Ellington
 Debtor 2      Charles A. Payne                                                                      Case number (if known)    18-31332

    property            2 story, 2 bedrooms, 1.5 baths                     Retain the property and [explain]:
    securing debt:



    Creditor's     Personal Finance Company                                Surrender the property.                                     No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                        Yes
    Description of      3 TVs, 2 laptops (encumbered)                      Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:



    Creditor's     Portfolio Recovery Assoc/Ally Finan                     Surrender the property.                                     No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                        Yes
    Description of      2013 Chevy Spark 130,000 miles                     Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:



    Creditor's     Progressive Leasing                                     Surrender the property.                                     No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                        Yes
    Description of      Gazebo (enumbered)                                 Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No


Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                      Case 18-31332-lkg                 Doc 73       Filed 07/30/19           Page 3 of 3


 Debtor 1      Anthony L. Ellington
 Debtor 2      Charles A. Payne                                                                    Case number (if known)   18-31332

 Description of leased
 Property:                                                                                                                   Yes

 Lessor's name:                                                                                                              No
 Description of leased
 Property:                                                                                                                   Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Anthony L. Ellington                                                    X /s/ Charles A. Payne
       Anthony L. Ellington                                                           Charles A. Payne
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        July 30, 2019                                                   Date    July 30, 2019




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                              page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
